Citation Nr: 1758980	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-44 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to March 2000, a period of active duty for training (ACDUTRA) from September 12, 2010, to October 20, 2010, and additional unverified U.S. Air Force National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Cheyenne, Wyoming. 

The Board reopened the issue as to service connection for bilateral hearing loss and remanded the appeal in February 2017.  The Board requested the RO schedule the Veteran for another VA examination and readjudicate his claim.  A VA examination was conducted in May 2017.  


FINDING OF FACT

The Veteran has bilateral hearing loss as a result of exposure to acoustic trauma in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.   See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

The Veteran seeks service connection for bilateral hearing loss, which he contends initially manifested in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issues, VA is statutorily required to resolve any doubt in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he experienced decreased hearing acuity while on active duty.  He admitted to some noise exposure prior to service when using equipment, but he wore earplugs as protection.  His military occupational specialty (MOS) was aviation management craftsman and he contends that he was exposed to noise while using certain machinery and weaponry shooting at the range. 

First, the Board finds that the audiological examination dated in May 2017 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss disability was caused or worsened by his military service, or developed within one year of separating from service.  

Review of the Veteran's service treatment records reveals the Veteran had normal hearing upon entrance to active duty in January 1996.  On his Report of Medical History completed at separation, he indicated he had hearing loss and a corresponding note stated "hearing conservation program."  His separation exam showed a shift in thresholds for both ears.  In pertinent part, the record indicates readings for the right ear of 20, 20, 20, 25 and 20 decibels, at threshold test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Readings for the left ear were 30, 30, 30, 30, 25 and 25 decibels, at threshold test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The U.S. Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran's separation examination indicates some degree of hearing loss in service.

The Veteran submitted private medical records from February 2001 in which an examiner diagnosed him with mild bilateral hearing loss but no audiometric findings were included.  He had small air gaps ranging from 5 to 15 decibels but his middle ear function was within normal limits and he had excellent word recognition.  Another private record dated April 2003 included audiometric findings with readings for both ears of 35, 30, 30 and 30 at threshold frequencies of 500, 750, 1000, and 1500 Hertz, respectively. 

A statement written by a co-worker was submitted in March 2005; she wrote that she witnessed the Veteran having difficulty hearing, specifically with background noise.  

The Veteran underwent a VA audiological examination in April 2005 and the examiner noted that he had normal hearing at all frequencies and normal speech recognition scores bilaterally.   

Based on evaluation of the Veteran, the May 2017 VA examiner diagnosed sensorineural hearing loss bilaterally, and opined that the diagnosis was not related to any noise exposure in service because the configuration of hearing loss was not congruent with noise induced hearing loss.  The examination report documents previous hearing tests.   

The Board finds that the February 2001 treatment note is probative evidence, as it is the earliest record indicating some hearing loss and occurred within one year of separation from service. 

The Veteran has also submitted several statements in which he indicated that he has experienced bilateral hearing loss during and since service and has sought treatment for such.  The Board finds these statements to be competent and credible in regards to the report of observable symptoms such as difficulty hearing.  Layno v. Brown, 6 Vet. App. at 470.  Importantly, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.  

The May 2017 VA audiologist's opinion lacks probative value because it was based on incomplete evidence and the rationale was inadequate.  Significantly, the examiner did not discuss the shift in threshold in the Veteran's hearing acuity at separation from service or the February 2001 private record in which an audiologist diagnosed mild, bilateral hearing loss.  The examiner also failed to discuss the Veteran's complaints of difficulty hearing since service.  Moreover, the examiner indicated that the configuration of hearing loss was not congruent with noise induced hearing loss but did not explain what that meant.  Therefore, the May 2017 opinion is not probative or persuasive. 

In sum, the Veteran was exposed to loud noise while in active service, had decreased hearing acuity in both ears, more significantly in his left ear shown by an audiogram at separation, and has credibly described decreased auditory acuity since that time.  The May 2017 VA examination opinion did not sufficiently address his decreased hearing acuity or threshold shifts on separation from service.  Therefore, considering the total evidence of record, the Board finds it appropriate to grant service connection.

As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


